Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This Office Action corresponds to application 16/668,805 which was filed on 10/30/2019 and is a DIV of 14/176,896 filed 2/10/2014 which is a DIV of 13/244,063 filed 9/23/2011 which is a CON of 12/561,807 filed 9/17/2009 which is a CON of 10/879,617 field 6/30/2004 which claims the benefit of 60/483,098 filed 6/30/2003.   

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/21/2022 has been entered. 

Response to Amendment
	In the reply filed 1/21/2022, claims 4, 5, 12, and 22-25 have been amended.  Claim 14 has been canceled and claim 26 has been added.  Accordingly claims 4-13, 15-17 and 19-26 stand pending.		
		
Response to Arguments
 	Applicant's arguments filed 1/21/2022 have been fully considered but are moot in view of new grounds of rejection.
The applicant also argues that Shutt does not teach when the barcode information is complete, storing, by the processor in the appropriate location in the memory, the industry representation with metadata obtained from the barcode information, wherein said barcode information includes an industry representation type and an entity.  The examiner respectfully disagrees. Shutt teaches in paragraphs 115 and 117 extracting information from the barcodes to store the documents in the database in association with the document type, folder ID, and any other associated data extracted. This is interpreted as storing in the appropriate location in memory the industry representation, e.g. document type, with other metadata obtain, e.g. other associated data extracted.  Rothschild teaches in column 5 lines 5-50 that the barcode information may contain information such as services and businesses, e.g. industry representation and entities.  When combined with Shutt, the entity information as taught by Rothschild would be the other associated data extracted as taught by Shutt.  Therefore, the examiner is not persuaded.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

Claims 4-13 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rothschild (US6651053) in view of Cullen (US2003/0212604), Shutt (US2003/0217034), and Keene (US2003/0204538).

Regarding Claim 4:
Rothschild teaches:
A method of transmitting information in a document management system, comprising: reading, by a processor, barcode information from a barcode related to an industry representation (Rothschild, figure 1, column 3 lines 10-15, column 5 lines 5 – 50, column 10 line 16 - column 11 line 22; note computers/servers have processors, note reading barcode information related to an industry); 
linking, by the processor, the barcode information to the industry representation based on determining whether the barcode information is sufficient such that (Rothschild, column 3 lines 10-15, column 5 lines 5 – 50, note the administration may link barcode information with other information such as services, e.g. industry representation),
when the barcode information is complete, storing, by the processor in the appropriate location in the memory, the industry representation with metadata obtained from the barcode information, wherein said barcode information includes an industry representation type and an entity (Rothschild, column 3 lines 10-15, column 5 lines 5 – 50, note the administration may link barcode information with other information such as 
While Rothschild teaches reading and linking barcode information to industry representation, Rothschild doesn’t specifically teach determining whether the barcode information for the industry representation is complete based on whether the barcode information is sufficient to link the industry representation to an appropriate location in a memory; when the barcode information is incomplete, performing a reconciliation process comprising: generating, by the processor, a message that indicates that the industry representation needs to be reconciled prior to storage, obtaining, by the processor, from the message, said industry representation based on user input, and manually linking the industry representation to at least one of: the entity or the industry representation type, before storing, by the processor in the appropriate location in the memory, said industry representation with the linked barcode information. However, Shutt is in the same field of endeavor, document management, and Shutt teaches:
complete barcode information comprising industry representation to an appropriate location in a memory (Shutt, [0115, 0117], note extracting information from the barcodes to store the documents in the database in association with the document type, folder ID, and any other associated data extracted.  This is interpreted as determining the barcode information is complete because if it wasn’t this storing operation would not be able to complete);
linking, by the processor, the barcode information to the industry representation based on determining whether the barcode information is sufficient such that (Shutt, 
when the barcode information is complete, storing, by the processor in the appropriate location in the memory, the industry representation with metadata obtained from the barcode information, wherein said barcode information includes an industry representation type and an entity (Shutt, [0115, 0117], note extracting information from the barcodes to store the documents in the database in association with the document type, folder ID, and any other associated data extracted. This is interpreted as storing in the appropriate location in memory the industry representation, e.g. document type, with other metadata obtain, e.g. other associated data extracted.  When combined with the other references the other associated data extracted would be the entity information extracted as taught by Rothschild).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the cited references to incorporate the teachings of Shutt because this would improve the efficiency of processing the information and keep the information more up to date (Shutt, [0005]).
While Rothschild as modified teaches reading, linking, and storing barcode information, Rothschild as modified doesn’t specifically teach when the barcode information is incomplete, performing a reconciliation process comprising: generating, by the processor, a message that indicates that the industry representation needs to be reconciled prior to storage, obtaining, by the processor, from the message, said industry representation based on user input, and manually linking the industry representation to at least one of: the entity or the industry representation type, before storing, by the 
when the barcode information is incomplete, performing a reconciliation process comprising: manually linking the industry representation to at least one of: the entity or the industry representation type, before storing, by the processor in the appropriate location in the memory, said industry representation with the linked barcode information (Cullen, [0120-0121], note when the record is outdated or when additional elements are required, e.g. incomplete, the administrative user may manually update, e.g. link, the information.  While Cullen doesn’t specifically state this is for incomplete barcode information, when combined with the other references this would be for the barcode processing).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the cited references to incorporate the teachings of Cullen because this would improve the accuracy of the information and keep the information more up to date.
While Rothschild as modified teaches reading, linking, and storing barcode information and that complete barcode information comprises industry representation and destination location, Rothschild as modified doesn’t specifically teach determining whether the barcode information for the industry representation is complete based on whether the barcode information is sufficient to link the industry representation to an appropriate location in a memory; generating, by the processor, a message that indicates that the industry representation needs to be reconciled prior to storage, 
Keene teaches:
determining whether the barcode information for the industry representation is complete based on whether the barcode information is sufficient to link the industry representation to an appropriate location in a memory (Keen, [0018], note extracting information from a transferred object and determining if any information is missing.  When combined with the previous references this would teach determining if the data extracted from the barcode information as taught by Rothschild and Shutt is complete since Shutt teaches at a minimum the barcode information includes document type and memory location, e.g. industry representation and appropriate location in memory)
when the barcode information is incomplete, performing a reconciliation process comprising: generating, by the processor, a message that indicates that the industry representation needs to be reconciled prior to storage (Keene, [0018], note when the information is incomplete it will display a message requesting the missing data. When combined with the previous references this would teach determining if the data extracted from the barcode information as taught by Rothschild and Shutt is complete since Shutt teaches at a minimum the barcode information includes document type and memory location, e.g. industry representation and appropriate location in memory),
obtaining, by the processor, from the message, said industry representation based on user input (Keene, [0018], note when the information is incomplete it will display a message requesting the missing data. When combined with the previous references this would teach determining if the data extracted from the barcode 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the cited references to incorporate the teachings of Keene because this would improve the accuracy of the object/document information.

Regarding Claim 5:
Rothschild as modified shows the method as disclosed above;
Rothschild as modified further teaches:
wherein when the barcode information is incomplete, temporary storing said industry representation with the linked barcode information before performing the reconciliation process (Cullen, [0120-0121], note when the record is outdated or when additional elements are required, e.g. incomplete, the administrative user may manually update, e.g. link, the information; note this may be done with the approval of another administrator which is interpreted to mean it is temporarily stored until approved.  While Cullen doesn’t specifically state this is for incomplete barcode information, when combined with the previous reference this would be the barcode processing as taught by Rothschild)
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the cited references to incorporate the teachings of Cullen because this would improve the accuracy of the information and keep the information more up to date.

Regarding Claim 6:
Rothschild as modified shows the method as disclosed above;
Rothschild as modified further teaches:
wherein the barcode information further includes an expiration date for the industry representation (Cullen, [0148], note use of an expiration date.  While Cullen doesn’t specifically state this is for incomplete barcode information, when combined with the previous reference this would be the barcode processing as taught by Rothschild).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the cited references to incorporate the teachings of Cullen because this would improve the accuracy of the information and keep the information more up to date.

Regarding Claim 7:
Rothschild as modified shows the method as disclosed above;
Rothschild as modified further teaches:
transmitting the information by at least one of: uploading the information into a database system, transmitting the information via a facsimile, emailing the information, and posting the information to a website using SOAP (Rothschild, column 5 lines 5 – 50, note the administrator using a database system for storing the information) (Cullen, [0007], note use of a database system to store the information.  While Cullen doesn’t specifically state this is for incomplete barcode information, when combined with the previous reference this would be the barcode processing as taught by Rothschild).


Regarding Claim 8:
Rothschild as modified shows the method as disclosed above;
Rothschild as modified further teaches:
image scanning the industry representation with the barcode and then reading the barcode information (Rothschild, column 3 lines 10-15, column 5 lines 5 – 50, column 10 line 16 - column 11 line 22; note reading barcode with a hand held scanner, e.g. image scanning).

Regarding Claim 9:
Rothschild as modified shows the method as disclosed above;
Rothschild as modified further teaches:
receiving the industry representation with the barcode via a facsimile transmission before reading the barcode information (Shutt, [0115], note fax coversheet contains a barcode that provides information required to categorize, e.g. link, the document)
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the cited references to incorporate the teachings of Shutt because 

Regarding Claim 10:
Rothschild as modified shows the method as disclosed above;
Rothschild as modified further teaches:
wherein the barcode information further comprises custom information or user generated custom fields (Rothschild, column 3 lines 10-15, column 5 lines 5 – 50, note the administration may link barcode information with other information such as services and businesses, e.g. industry representation) (Cullen, [0120-0121], note when the record is outdated or when additional elements are required, e.g. incomplete, the administrative user may manually update, e.g. link, the information.  While Cullen doesn’t specifically state this is for incomplete barcode information, when combined with the previous reference this would be the barcode processing as taught by Rothschild).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the cited references to incorporate the teachings of Cullen because this would improve the accuracy of the information and keep the information more up to date.

Regarding Claim 11:
Rothschild as modified shows the method as disclosed above;
Rothschild as modified further teaches:

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the cited references to incorporate the teachings of Cullen because this would improve the accuracy of the information and keep the information more up to date.

Claim 12 discloses substantially the same limitations as claim 4 respectively, except claim 12 is directed to an apparatus while claim 4 is directed to a method. Therefore claim 12 is rejected under the same rationale set forth for claim 4.

Claim 13 discloses substantially the same limitations as claim 5 respectively, except claim 13 is directed to an apparatus while claim 5 is directed to a method. Therefore claim 13 is rejected under the same rationale set forth for claim 5.

Regarding Claim 15:
Rothschild as modified shows the system as disclosed above;
Rothschild as modified further teaches:

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the cited references to incorporate the teachings of Shutt because this would improve the efficiency of processing the information and keep the information more up to date (Shutt, [0005]).

Claim 16 discloses substantially the same limitations as claim 7 respectively, except claim 16 is directed to an apparatus while claim 7 is directed to a method. Therefore claim 16 is rejected under the same rationale set forth for claim 7.

Claim 17 discloses substantially the same limitations as claim 9 respectively, except claim 17 is directed to an apparatus while claim 9 is directed to a method. Therefore claim 7 is rejected under the same rationale set forth for claim 9.

Claim Rejections - 35 USC § 103

Claims 19-22, 24, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rothschild in view of Cullen and Shutt.

Regarding Claim 19:
Rothschild teaches:

receiving, by the processor, the plurality of industry representations (Rothschild, column 3 lines 10-15, column 5 lines 5 – 50, note the administration may link barcode information with other information such as services and businesses, e.g. industry representation),
linking, by the processor, the barcode information to each individual document in the group of individual documents (Rothschild, column 3 lines 10-15, column 5 lines 5 – 50, note the administration may link barcode information with other information such as services and businesses, e.g. industry representation); and 
storing, by the processor in a memory, said each individual document as a separate document with the linked barcode information (Rothschild, column 3 lines 10-15, column 5 lines 5 – 50, note the administration may link barcode information with other information such as services and businesses, e.g. industry representation; note this may be done on a document by document basis).
While Rothschild teaches reading and storing barcode information, Rothschild doesn’t specifically teach a coversheet with a barcode and automatically linking. 
barcode information obtained from the coversheet (Shutt, [0059, 0078, 0115], note fax coversheet contains a barcode that provides information required to categorize, e.g. link, the document, note this may be for a group of documents);
reading, by a processor, barcode information from a barcode attached to a coversheet that provides information for a group of individual documents including a plurality of industry representations (Shutt, [0059, 0078, 0115], note fax coversheet contains a barcode that provides information required to categorize, e.g. link, the document, note this may be for a group of documents)
receiving, by the processor, a plurality of industry representations (Shutt, claim 4, [0115], note each category is selected, which means a plurality are received.  When combined with the previously cited references this would be for the industry representations).
storing, by the processor in a memory, said each individual document as a separate document with the linked barcode information (Shutt, [0115, 0117], note the documents are stored based on the document type, e.g. industry representation, as separate files)
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the cited references to incorporate the teachings of Shutt because this would improve the efficiency of processing the information and keep the information more up to date (Shutt, [0005]).

automatically linking, by the processor, the barcode information to each individual document in the group of individual documents (Cullen, [0122], note the system can be programmed to automatically create industry records, when combined with the previous references this would be for the intervals of document scans).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the cited references to incorporate the teachings of Cullen because this would improve the accuracy of the information and keep the information more up to date.

Regarding Claim 20:
Rothschild as modified shows the method as disclosed above;
Rothschild as modified further teaches:
scanning the coversheet with the barcode to perform the reading of the barcode information (Rothschild, column 3 lines 10-15, column 5 lines 5 – 50, column 10 line 16 - column 11 line 22; note reading barcode with a hand held scanner, e.g. image scanning) (Shutt, [0105, 0115], note fax coversheet contains a barcode that provides information required to categorize, e.g. link, the document; note scanning coversheet).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the cited references to incorporate the teachings of Shutt because 

Regarding Claim 21:
Rothschild as modified shows the method as disclosed above;
Rothschild as modified further teaches:
receiving via a facsimile the coversheet with the barcode to perform the reading of the barcode information (Shutt, [0105, 0115], note fax coversheet contains a barcode that provides information required to categorize, e.g. link, the document; note scanning coversheet).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the cited references to incorporate the teachings of Shutt because this would improve the efficiency of processing the information and keep the information more up to date (Shutt, [0005]).

Regarding Claim 22:
Rothschild as modified shows the method as disclosed above;
Rothschild as modified further teaches:
manually linking each of the plurality of industry representations to at least one of an entity and an industry representation type before storing in the memory the plurality of industry representations with the linked barcode information (Cullen, [0120-0121], note when the record is outdated or when additional elements are required, e.g. incomplete, the administrative user may manually update, e.g. link, the information.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the cited references to incorporate the teachings of Cullen because this would improve the accuracy of the information and keep the information more up to date.

Regarding Claim 24:
Rothschild as modified shows the method as disclosed above;
Rothschild as modified further teaches:
wherein at least one of the plurality of industry representations is a document, a certificate, a license, other industry required representation, or a job required representation and wherein the at least one of said industry representations is associated with at least one of a worker, a vendor, a job, a customer, a contact, a user, or a company (Rothschild, column 3 lines 10-15, column 5 lines 5 – 50, note the administration may link barcode information with other information such as services and businesses, e.g. industry representation) (Cullen, [0007], note the entity may be a vendor).


Regarding Claim 26:
Rothschild as modified shows the method as disclosed above;
Rothschild as modified further teaches:
wherein the coversheet identifies one of a job or an entity and the group of documents are documents related to the job or the entity and further comprising: providing a list with the group of documents with the barcode information applied to each document in the group of documents (Rothschild, column 3 lines 10-15, column 5 lines 5 – 50, column 10 line 16 – column 11 line 22, note barcode information contains information such as services and businesses, e.g. industry representation and entity; note the barcode information may be associated with a group of documents such as ones associated with an industry.  When combined with the other references this would be on the coversheet as taught by Shutt) (Shutt, [0115], note fax coversheet contains a barcode that provides information required to categorize, e.g. link, the document; note the list of each document type defined for a folder); and 
reconciling each document individually to supply information missing for determining an appropriate storage location in the memory to store the respective document (Cullen, [0120-0121], note when the record is outdated or when additional elements are required, e.g. incomplete, the administrative user may manually update, 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the cited references to incorporate the teachings of Shutt because this would improve the efficiency of processing the information and keep the information more up to date (Shutt, [0005]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the cited references to incorporate the teachings of Cullen because this would improve the accuracy of the information and keep the information more up to date.

Claim Rejections - 35 USC § 103

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rothschild in view of Cullen, Shutt, and Osborne et al. (US2002/0106622), hereinafter Osborne

Regarding Claim 23:
Rothschild as modified shows the method as disclosed above;
Rothschild as modified further teaches:
wherein the barcode information includes an entity which is a worker, an industry representation type, and at least one of an expiration date or custom information and wherein at least one of the plurality of industry representations is a certificate and the 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the cited references to incorporate the teachings of Cullen because this would improve the accuracy of the information and keep the information more up to date.
While Rothschild as modified teaches Barcode information comprises industry types, Rothschild as modified doesn’t specially teach wherein the information includes an entity which is a worker and wherein the industry representation is a certificate and the industry representation type includes a state and type of government required certificate. However, Osborne is in the same field of endeavor, document management and Osborne teaches;
wherein the barcode information includes an entity which is a worker (Osborne, [0035, 0045], note fields for workers. When combined with the previously cited references this would be for the barcode information as taught by Rothschild);
wherein the industry representation is a certificate and the industry representation type includes a state and type of government required certificate 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the cited references to incorporate the teachings of Osborne because this would improve the accuracy and efficiency of the system (Osborne, [0012-0013]).

Claim Rejections - 35 USC § 103

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rothschild in view of Cullen, Shutt, Keene, and Irons (US6192165).

Regarding Claim 25:
Rothschild as modified shows the method as disclosed above;
Rothschild as modified further teaches:
wherein the industry representation is an industry certificate or a license (Cullen, [0041], note vendor information may include industry certification. When combined with the other references this would be for the industry representation as taught by Rothschild and Shutt);
wherein performing the reconciliation process includes: alerting to a presence of the message that includes the industry representation (Cullen, [0120-0121], note when the record is outdated or when additional elements are required, e.g. incomplete, the 
providing metadata, obtained from reading the barcode information, wherein the metadata is a partial record of information required to store the industry representation at the appropriate location in the memory (Cullen, [0120-0121], note when the record is outdated or when additional elements are required, e.g. partially incomplete, the administrative user may manually update, e.g. link, the information.  While Cullen doesn’t specifically state this is for incomplete barcode information, when combined with the previous reference this would be the barcode processing as taught by Rothschild and Shutt) (Keene, [0018], note when the information is incomplete it will display a message requesting the missing data.  When combined with the previous references this would teach determining if the data extracted from the barcode information as taught by Rothschild and Shutt is complete since Shutt teaches at a minimum the barcode information includes document type and memory location, e.g. industry representation and appropriate location in memory);

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the cited references to incorporate the teachings of Keene because this would improve the accuracy of the object/document information.
While Rothschild as modified teaches industry representation and storing based on the barcode information, Rothschild as modified doesn’t specifically teach determining at least two possible storage locations for the industry representation, based on the barcode information; and obtaining input sufficient to select one of the at least two possible storage locations as the appropriate location in memory to store the industry representation. However, Irons is in the same field of endeavor, document management, and Irons teaches:
determining at least two possible storage locations for the industry representation, based on the barcode information (Irons, column 16 lines 18-37, note the user may select multiple storage location options based on the document tags, e.g. industry representation.  When combined with the previously cited references this would be for the industry representation as part of the barcode information as taught by the other references); 
obtaining input sufficient to select one of the at least two possible storage locations as the appropriate location in memory to store the industry representation (Irons, column 16 lines 18-37, note the user may select multiple storage location options 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the cited references to incorporate the teachings of Irons because this would improve the efficiency of the system (Irons, column 4 lines 34-49).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J MORRIS whose telephone number is (571)272-3314. The examiner can normally be reached M-F 6:30-2:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JOHN J MORRIS/Examiner, Art Unit 2152                                                                                                                                                                                                        3/21/2022

/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152